SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 18, 2010 Alamo Energy Corp. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-52687 (Commission File Number) 98-0489669 (IRS Employer Identification No.) 10497 Town and Country Way, Suite 310, Houston, Texas (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (832) 436-1832 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01.Entry into a Material Definitive Agreement. Advisory Board Member Agreement On October 18, 2010, Alamo Energy Corp. (the “Registrant) entered into an advisory board member agreement (the “Advisory Agreement”) with Richard Edmonson (the “Advisor”). Pursuant to the Advisory Agreement, the Advisor will provide the following advisory services to the Registrant: (i) facilitating introductions between the Registrant and potential partners, suppliers, customers and investors; (ii) providing opinions to assist Registrant in identifying and recruiting potential technical, strategic and other partners or individuals; (iii) apprising the Registrant of technological, competitive and other changes and developments that Advisor may be aware of; and (iv) contributing in other advisory roles as deemed appropriate. The Advisory Agreementmay be terminated at any time upon written notice by either the Advisor or the Registrant. The Advisory Agreement provides, among other things,that (i) the Advisor shall be available by phone and occasionally in person but at a minimum of four (4) times a year for advisory board meetings with the Registrant’s Board of Directors and executive officers and to provide strategic consulting services and (ii) theAdvisor will be entitled to a fee of $1,000 for the preparation and attendance of each advisory board meeting.The Registrant has also agreed to issue Advisor 100,000 shares of the Registrant’s common stock, $0.001 par value, subject to certain vesting provisions and other terms and conditions of the Advisory Agreement. The Registrant has also agreed to pay for or reimburse Advisor for certain expenses incurred by the Advisor in connection with the services provided by the Advisor under the Advisory Agreement. This brief description of the Advisory Agreement is not intended to be complete and is qualified in its entirety by reference to the full text of the Advisory Agreement as attached in Exhibit10.1 to this report and incorporated by reference herein. Item 9.01 Exhibits. The following exhibits is filed with this report on Form 8-K. Exhibit Number Description of Exhibit Advisory Agreement withRichard Edmonson, dated October 18, 2010 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. Alamo Energy Corp. Date: October 22, 2010 By: /s/ Philip Mann Philip Mann Chief Financial Officer 3
